Citation Nr: 0735225	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-40 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased, compensable disability 
rating for post-operative residuals of a right inguinal 
hernioplasty.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1955 to January 
1958. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran reported on his TDIU application that he had 
completed one year of high school; that he had not worked in 
10 years; that he did not leave his last job as a result of 
his disability; and he had not tried to obtain employment 
since that time.

2.  The veteran's post-operative residuals of a right 
inguinal hernioplasty are recurrent and productive of pain, 
but even when present they are readily reducible and he does 
not require a truss or belt.

3.  The competent and probative medical evidence of record 
establishes that service-connected disability, when evaluated 
in association with the veteran's educational attainment and 
occupational experience, is not shown to preclude all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating, but no 
higher, for the postoperative residuals of the right inguinal 
hernioplasty.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7338 (2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The November 2004 
letter informed the appellant of what evidence was required 
to substantiate his claim for a TDIU and the evidence 
necessary to substantiate a claim for an increased disability 
rating for his service-connected disability at issue.  The 
letter also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims.  

In addition, a March 2006 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his VCAA notice in November 
2004, prior to the RO's adjudication of his claims and the 
issuance of the January 2005 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice 
for these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and a VA examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including a transcript of his testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for an increased disability evaluation and a TDIU.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation 

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran currently has a noncompensable (i.e., 0 percent) 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  
According to Code 7338, a noncompensable rating is assigned 
for an inguinal hernia that has not been operated on, but is 
remediable, or for an inguinal hernia that is small, 
reducible or without true hernia protrusion.  A 10 percent 
rating is warranted for a postoperative, recurrent, readily 
reducible hernia that is well supported by a truss or belt.  
A 30 percent rating requires a small, postoperative, 
recurrent, or irremediable hernia that is not well supported 
by a truss, or not readily reducible.  Whereas a 60 percent 
rating requires a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and is not 
readily reducible, when considered inoperable.  See 38 C.F.R. 
§ 4.114, Code 7338 (2007).

Analysis

For the following reasons, and resolving all reasonable doubt 
in his favor, the severity of the veteran's post-operative 
residuals of a right inguinal hernioplasty most closely 
approximates the criteria for a higher, 10 percent disability 
rating.  38 C.F.R. § 4.7.  The objective medical evidence of 
record indicates his disability is more severe than was 
initially evaluated.  The medical and other evidence cited 
confirms that the veteran has had multiple hernia surgeries, 
most recently in March 2007, and that his hernia is 
recurrent, but reducible.  In addition, the veteran has 
complaints of pain at the site of his incisions.  However, 
upon VA examination in December 2004, the VA examiner noted 
that the veteran did not wear a truss or belt and that there 
was no evidence of nerve scar entrapment.  As such, the 
veteran is entitled to a 10 percent rating for his post-
operative residuals of a right inguinal hernioplasty, because 
of his multiple surgeries to repair his recurrent hernia.

The preponderance of the evidence is against a rating higher 
than 10 percent, however.  The veteran's post-operative 
residuals of a right inguinal hernioplasty are not productive 
of a hernia which is not supported by a truss or readily 
reducible.  The medical evidence of record clearly indicates 
that his post-operative residuals of a right inguinal 
hernioplasty are reducible, and that a truss or belt is not 
required.  See 38 C.F.R. § 4.3.

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the scar under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805.  In this case, 
however, the evidence does not establish that such criteria 
have been met.  On VA examination in December 2004, the 
veteran's inguinal scar was noted as being well healed and 
measuring 5 centimeters.  The scar was not tender to 
palpation, and there was no tissue weakness or indentation.  
More recently, after his most recent surgery, the veteran's 
wounds were noted as "look[ing] good."  For these reasons, 
assignment of a separate evaluation for the veteran's 
surgical scar is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his post-operative 
residuals of a right inguinal hernioplasty, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
initial rating, throughout the rating period on appeal, for 
his post-operative residuals of a right inguinal 
hernioplasty, and no higher.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  See 38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disability is the 
aforementioned post-operative residuals of a right inguinal 
hernioplasty, now rated as 10 percent disabling.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disability does not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran has not worked since 
approximately 1995 and that he did not complete high school.  
However, the Board observes that there is no evidence that 
the veteran has attempted to find employment since that time.  
In this regard, the Board notes that the veteran, on his 
application for TDIU, reported that he has not attempted to 
find employment and has not sought any vocational training.  
Furthermore, the Board points out that the veteran remains 
fully capable of performing his activities of daily living.

Moreover, the Board notes that, although the veteran has 
sought treatment for his service-connected post-operative 
residuals of a right inguinal hernioplasty, the medical 
evidence of record indicates that the majority of the 
veteran's recent medical treatment is related to his 
nonservice-connected disabilities.  Therefore, the Board 
finds that the evidence does not establish that the veteran's 
service-connected post-operative residuals of a right 
inguinal hernioplasty, standing alone, are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

A higher, 10 percent rating is granted for the postoperative 
residuals of a right inguinal hernioplasty, subject to the 
laws and regulations governing the payment of VA 
compensation.

The claim of entitlement to a TDIU is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


